Exhibit 10.2

 

Summary of Compensation For Non-Employee Directors of the Company, as disclosed
in the Company’s Proxy Statement filed on September 26, 2013.

 

The following summary describes compensation for non-employee directors.

 

Annual Cash Retainer for Board Service. Each non-employee director receives an
annual cash retainer of $75,000, payable quarterly, which may be deferred, as
explained below.

 

Annual Cash Retainer for Committee Service. Each non-employee director who
serves on a Committee receives an additional annual cash retainer, payable
quarterly, in the following amounts: $12,000 per year for service on the Audit
Committee, $8,000 per year for service on the Compensation Committee (including
service on the Stock Plan Subcommittee), and $8,000 per year for service on the
Nominating and Board Affairs Committee. The Chairman of the Audit Committee
receives a further annual cash retainer of $25,000, and the Chairmen of the
Compensation Committee and the Nominating and Board Affairs Committee receive a
further annual cash retainer of $15,000 each. These cash retainers for committee
service may be deferred, as explained below.

 

Deferral of Annual Cash Retainers. Non-employee directors may elect to defer
receipt of all or part of their cash-based compensation. Specifically, pursuant
to Deferred Compensation Agreements, they may defer any or all of the
above-referenced annual cash retainers into either (i) stock units (accompanied
by dividend equivalent rights) or (ii) an interest-bearing cash account, in each
case to be paid out in a lump sum in cash after the director’s retirement.

 

Initial Stock Grant. On the date of the first annual meeting of stockholders
that is more than six months after a non-employee director’s initial election to
the Board, the director receives a grant of 4,000 shares of Class A Common Stock
(plus a cash payment in an amount to cover related income taxes), pursuant to
the Non-Employee Director Share Incentive Plan.

 

Annual Stock Units Retainer for Board Service. An additional $75,000 is payable
to each non-employee director by a grant of stock units (accompanied by dividend
equivalent rights) as an annual stock retainer, pursuant to the Non-Employee
Director Share Incentive Plan. This grant is made on the date of each annual
meeting of stockholders. The number of stock units to be awarded is determined
by dividing $75,000 by the average closing price of the Class A Common Stock on
the twenty trading days next preceding the date of grant. Each stock unit is
convertible into one share of Class A Common Stock, and the Class A Common Stock
represented by the stock units is distributed to the director on or after the
first business day of the calendar year following the one in which the director
ceases to be a member of the Board.

 

Annual Stock Options. In addition to the cash and stock portion of the retainer,
each non-employee director receives an annual grant of options valued at no more
than $100,000 on the date of grant, pursuant to the Non-Employee Director Share
Incentive Plan. This grant is made on the date of each annual meeting of
stockholders. The exercise price of the options is equal to

 

--------------------------------------------------------------------------------


 

the closing price of the Class A Common Stock on the date of grant. The options
vest and are exercisable one year after the date of grant, provided that the
director continues to serve as of such date.

 

Company Products. The Company provides directors with representative samples of
the Company’s products. The Company believes that receiving these products serve
a business purpose by expanding the directors’ knowledge of the Company’s
business. The Company also provides each non-employee director with the
opportunity to purchase up to $1,280 worth of the Company’s products each
calendar year (based on suggested retail prices) at no charge; if a director
chooses to take advantage of this opportunity and purchase more than $640 worth
of the Company’s product, the excess is imputed as taxable income to the
director. For the year ended June 30, 2013, the aggregate incremental cost to
the Company for these products provided to the directors was substantially less
than $10,000 per director. Non-employee directors may also purchase Company
products at a price equal to 50% off the suggested retail price, which is the
same discount made available to officers and other employees of the Company.

 

Reimbursement of Expenses. Non-employee directors are reimbursed for their
reasonable expenses (including costs of travel, food and lodging), incurred in
attending Board, committee and stockholder meetings. Directors are also
reimbursed for any other reasonable expenses relating to their service on the
Board, including participating in director continuing education and Company site
visits.

 

--------------------------------------------------------------------------------